In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-09-00086-CR



       BRANDON DALE WOODRUFF, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 23,319




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
        As part of the appellate record in this matter, original exhibits were transferred to this Court

for our use when this appeal was before us. Specifically, original documents marked “Defendant’s

Exhibits 31, 32, and 34” and “State’s Exhibit 257” were transferred to this Court. It appears to

this Court that the proper repository for these exhibits should be the Hunt County District Clerk’s

Office. Accordingly, we order the clerk of this Court to transfer the original exhibits filed in this

appeal into the keeping of the Hunt County District Clerk by hand delivering the exhibits to the

district clerk.

        We further order the Hunt County District Clerk, Stacey Landrum, on receipt of said

exhibits, to sign the enclosed receipt for said exhibits.

        IT IS SO ORDERED.



                                                BY THE COURT

Date: April 20, 2017




                                                   2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Stacey Landrum, District Clerk of Hunt County, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of Brandon Dale Woodruff v. The State of Texas, appellate cause number 06-09-00086-

CR; trial court cause number 23,319: original documents marked “Defendant’s Exhibits 31, 32,

and 34” and “State’s Exhibit 257.”




                                                    ___________________________________
                                                    Stacey Landrum
                                                    Hunt County District Clerk


Date: __________________




                                               3